Title: Théodore Jauge to William Temple Franklin, 4 July 1778: résumé
From: Jauge, Théodore
To: Franklin, William Temple


<Bordeaux, July 4, 1778, in French: I have sent no news since my return, but what I have now will win your and your grandfather’s attention. For the past year and more we have been sending ships to North America. Many of them have been captured through the fault of your pilots, and we have now learned of a shocking example. A vessel of ours anchored in Albemarle Sound and sent for a pilot; he refused to come at any price. The next day, when a frigate appeared, the crew cut their cables, ran aground, and escaped; their ship was looted and burned. Thus the pilot lost us a three-hundred-ton vessel with a rich cargo. Another of ours was taken in the Chesapeake and sent to New York. It is important that pilots who refuse to serve should be disciplined; they are said to be in league with the Loyalists, and I believe it.
How are you faring with the pretty demoiselles you met at M. Grand’s?>
